236 S.W.3d 650 (2007)
STATE of Missouri, Respondent,
v.
Leandre SUTTON, Appellant.
No. ED 88504.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
Timothy Forneris, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.


*651 ORDER

PER CURIAM.
Leandre Sutton appeals the judgment entered upon a jury verdict convicting him of felony trafficking in the second degree and the misdemeanor of possessing drug paraphernalia. We find that the trial court did not abuse its discretion in denying Sutton's request for a mistrial after a police detective referred to uncharged crimes during his testimony. We also find that the trial court did not plainly err in allowing testimony about the confidential informant's out-of-court statements.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).